United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
J.S., Appellant
)
)
and
)
)
DEPARTMENT OF THE NAVY,
)
COMMANDER US PACIFIC FLEET
)
SHIPYARDS, Bremerton, WA, Employer
)
___________________________________________ )

Docket No. 12-967
Issued: October 12, 2012

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 26, 2012 appellant filed a timely appeal from a February 22, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied his claim for
hearing loss. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he is entitled to a
schedule award for his hearing loss.
FACTUAL HISTORY
On February 16, 2011 appellant, then a 56-year-old naval architecture technician, filed an
occupational disease claim alleging hearing loss caused by factors of his federal employment.

1

5 U.S.C. § 8101 et seq.

He stated that he continued to be exposed to noise at work. Appellant’s work history, employing
establishment audiograms and medical records accompanied the claim.
The record reflects that appellant worked for the employing establishment since 1977 and
was exposed to noise from chipping guns, grinders, hammers, sandblasters, carbon arc welders
and diesel motors. Hearing protection was provided and used. The employer submitted hearing
conservation records which first noted appellant’s hearing levels on March 15, 1977.
In a February 21, 2011 report, Dr. Gerald G. Randolph, a Board-certified
otolaryngologist, to whom appellant was referred by the employing establishment, stated that he
examined appellant on February 16, 2011 and noted his history and treatment. Appellant related
that he noticed a progressive hearing loss for 5 to 10 years and experienced a constant tinnitus in
both ears. Dr. Randolph noted that appellant had difficulty understanding communication with
background noise and turned the volume up on the television. He provided a physical and
audiometric examination of appellant. Dr. Randolph noted that appellant had cerumen impaction
in both external auditory canals. Both tympanic membranes were normal and air conduction was
greater than bone conduction bilaterally. Dr. Randolph explained that an audiometric
examination was performed by a qualified audiologist and that the examination revealed a
bilateral high-frequency sensorineural hearing loss with speech reception thresholds of 10
decibels in both ears. He advised that discrimination scores were measured at 96 percent in the
right ear and 100 percent in the left ear and diagnosed sensorineural hearing loss, bilateral.
Dr. Randolph explained that appellant’s audiogram revealed hearing loss with an audiometric
configuration entirely compatible with hearing loss due to past noise exposure and the audiogram
was performed after cerumen impaction was removed. He utilized the American Medical
Association, Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides) (6th ed. 2009)
to determine that appellant had no ratable loss in either ear. Dr. Randolph explained that no
additional rating for tinnitus was indicated. He advised that appellant was a candidate for
bilateral fitting of appropriate hearing aids due to industrial noise exposure. Audiometric
findings dated February 16, 2011 revealed the following decibel losses at 500, 1,000, 2,000 and
3,000 hertz: 15, 5, 0 and 35 for the right ear and 15, 15, 5 and 35 for the left ear.
By letter dated August 15, 2011, OWCP advised Dr. Randolph that additional evidence
was needed. It provided a statement of accepted facts for his reviews and a list of questions
regarding appellant’s condition.
In an August 22, 2011 addendum, Dr. Randolph did not find any significant variation
from the statement of accepted facts. He explained that the earliest audiogram present in
appellant’s record was dated March 15, 1977. It revealed normal hearing in the right ear and
evidence of a high tone loss at 6,000 cycles per second in the left ear. Since 1977, appellant’s
hearing had degenerated in those frequencies affected by noise in both ears. Dr. Randolph
utilized the A.M.A., Guides to find that appellant had no ratable hearing loss in either ear. He
advised that appellant’s workplace exposure was sufficient to aggravate his preexisting hearing
loss, which was in excess of that normally associated with presbycusis. Dr. Randolph failed to
find other significant contributing factors to appellant’s hearing loss. He recommended bilateral
fitting of appropriate hearing aids.

2

In a decision dated August 31, 2011, OWCP accepted appellant’s claim for bilateral
hearing loss due to noise exposure.
On September 9, 2011 appellant filed a Form CA-7 claim for a schedule award.
On January 26, 2012 an OWCP medical adviser reviewed Dr. Randolph’s reports and the
audiometric test of February 16, 2011 to determine if appellant’s bilateral sensorineural hearing
loss was ratable for schedule award purposes. Under the A.M.A., Guides, appellant had no
permanent impairment due to his accepted hearing loss. The medical adviser determined that his
hearing loss was not ratable for schedule award purposes after applying OWCP’s current
standards for evaluating hearing loss. He checked a box “yes” that hearing aids were authorized.
In a decision dated February 22, 2012, OWCP determined that appellant’s hearing loss
was employment related but not ratable for purposes of a schedule award. Appellant was
advised that he was entitled to hearing aids based on his accepted hearing loss.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides (6th ed. 2009), has been adopted by OWCP for evaluating schedule losses and
the Board has concurred in such adoption.3
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.4 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss. The Board has concurred in OWCP’s adoption

2

5 U.S.C. §§ 8101-8193.

3

R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000); see also 20 C.F.R. § 10.404.

4

See A.M.A., Guides 250.

3

of this standard for evaluating hearing loss.5 The Board has also noted OWCP’s policy to round
the calculated percentage of impairment to the nearest whole number.6
ANALYSIS
Appellant’s claim was accepted for bilateral hearing loss. He was examined by
Dr. Randolph on February 16, 2011, who reviewed appellant’s job history and noted his noise
exposure at work. In an August 22, 2011 addendum report, Dr. Randolph reviewed the
statement of accepted facts and appellant’s medical records. He noted that the earliest
audiogram from 1977 revealed right ear normal hearing with a high tone loss at 6,000 cycles per
second in the left ear. Dr. Randolph found that appellant had no ratable hearing loss in both ears.
He opined that appellant was subjected to workplace exposure during his employment in excess
of that which would normally be predicted on the basis of presbycusis but the hearing loss was
not severe enough to be ratable. An OWCP medical adviser concurred with this finding and
agreed that appellant had no ratable hearing loss.
The Board finds that OWCP properly denied appellant’s schedule award claim. In a
January 26, 2012 report, the medical adviser reviewed the January 26, 2012 audiogram obtained
for Dr. Randolph. Appellant’s hearing thresholds were 15, 5, 0 and 35 for the right ear and 15,
15, 5 and 35 for the left ear. These total 55 and 70 decibels, respectively, for averages of 13.75
and 17.5 decibels. Because these averages are below the 25 decibels fence, appellant is found to
have no impairment in his ability to hear everyday sounds under everyday listening conditions.7
This does not mean that he does not have a hearing loss. It means that the extent of loss is not
sufficient to constitute a ratable impairment according to the A.M.A., Guides. The A.M.A.,
Guides set a threshold for impairment and appellant’s occupational hearing loss did not cross that
threshold.
On appeal, appellant disagreed with the finding that he does not have a ratable hearing
loss. He may be entitled to an award for an increased hearing loss, even after exposure to
hazardous noise has ceased, if medical evidence establishes an increased loss due to the accepted
employment exposure.8 The current medical evidence of record does not establish that his
hearing loss to either ear is ratable for schedule award purposes. For this reason, the Board finds
that OWCP properly denied a schedule award for his nonratable hearing loss.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

5

E.S., 59 ECAB 249 (2007); Reynaldo R. Lichtenberger, 52 ECAB 462 (2001).

6

J.H., Docket No. 08-2432 (issued June 15, 2009); Robert E. Cullison, 55 ECAB 570 (2004). See Federal
(FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(2)(b) (September 2010).
7

See G.M., Docket No. 11-1295 (issued January 25, 2012).

8

J.S., Docket No. 11-1634 (2012); see Paul Fierstein, 51 ECAB 381 (2000); Federal (FECA) Procedure Manual,
Part 2 -- Claims, Payment of Schedule Awards, Chapter 2.808.7(b)(2) (April 1995).

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he is
entitled to a schedule award for his hearing loss.
ORDER
IT IS HEREBY ORDERED THAT the February 22, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

